Maxwell, C. J.,
dissenting.
I am unable to give my assent to the opinion of the commissioners in this case approved by a majority of the court. The case was before this court in 1888, on demurrer to the relation. The demurrer was overruled and leave given to the defendants to answer. It may be well to call attention to the points decided in that case by a unanimous court (State v. Atchison & N. R. Co., 24 Neb., 143), as follows:
*442“ In a proceeding by quo warranto against a corporation .to forfeit its franchises, and oust it from the same for misuser or non-user thereof, the corporation is the only nee•essary party defendant. In case of forfeiture the court •will take the necessary steps to protect the rights of other .parties in the premises.
“ Section 89 of chapter 16 of the Compiled Statutes authorizes the consolidation of two lines of railway only •in cases where The two roads, when so consolidated, will form a continuous line without break of gauge.or interruption.
“ Section 94, chapter 16, of the Compiled Statutes authorizes the leasing of a railroad constructed by another •company only in cases where the road of the lessee and of the company making the lease will form a continuous line.
“The Atchison & Nebraska railroad, extending from Atchison, Kansas, to Lincoln, Nebraska, was completed to Lincoln in 1871,. and leased to the B. & M. railroad in 1880. Held, That it did not form a continuous line with The B. & M. railroad, and was not within the provisions of The statute authorizing the making of a lease, and that ■such lease was unauthorized. The mention in the statute •of continuous or connected lines excludes all others. •
■ “ The. powers of a corporation organized under legislative statutes are such, and such only, as the statutes confer. The charter of a corporation is .the measure of its powers, ■and the enumeration of these powers implies the exclusion •of all others.
“Where a railway company without authority of law leases its road to another railway company with all its ■rights, property, and franchises, for a long period of time, it thereby abandons the operation of its road, and is subject To forfeiture.
“Section 3, article 11, of the constitution prohibits any ■railroad corporation from consolidating its stock, property, •franchises, or earnings, in whole or in part, with any other *443railroad corporation owning a parallel or competing line. The .word ‘ consolidate ’ in the constitution is used in the sense of join or unite.
“Section 5, article 11, of the constitution prohibits the issuing by a railway corporation of stock or bonds except for the consideration actually received. One of the objects of this provision is to enable the public, to ascertain the actual cost of each railway in the state, and to enable the legislature to pass just laws fixing an equitable rate of taxation, and for the transportation of persons and property, so that justice may be done alike to the railway company, the public, and private individuals.”
Many of these points are not referred to in the opinion of the commissioner. Section 3, article 11, of the constitution prohibits any railway company from consolidating its stock, property, franchises or earnings, in whole or in part, with any. other railroad corporation owning a parallel or competing line. It is admitted in the opinion that “ within ten miles of Lincoln the Burlington & Missouri River Railroad Company’s line and that of defendant were so near each other as to serve.on nearly, equal terms some of the traffic destined to Lincoln, but with this exception these lines were not competing, and the above exception did not render them within the meaning. and • effect of the provisions of the constitution of 1875, inhibiting the consolidation of railroad corporations owning parallel and competing lines.”
It will be observed that it is admitted in the opinion, in effect, that at Lincoln, and within ten miles thereof, that the defendant road and the Burlington & Missouri River road were competing lines. If we take ten miles square in every direction from Lincoln, we will have 400 square miles of territory, which at the present time contains more than 50,000 people. This territory is sufficient to form a county, and is the minimum number of miles fixed by the constitution for that purpose. Yet the fact that the de*444fendant is a competing road with the Burlington & Missouri River road is spoken of as though it was a trifling matter, notwithstanding the language of the constitution that there shall be no consolidation, either in the stock, property, franchises, or earnings, or any part thereof, with any other parallel or competing line. The object of the constitutional convention was to prevent one or two corporations from purchasing parallel or competing lines and thus prevent competition. The defendant, if disconnected with the Burlington & Missouri River road, is a competing line for business in the territory named, and might, perhaps, by carrying for lower rates than the Burlington & Missouri River road, benefit every resident of the city of Lincoln and the territory adjacent, and thus induce new enterprises and promote the prosperity, not only of the city, but of the state. It is a well known fact, also, that the road was originally planned to extend to Columbus and there form a competing line with the Union Pacific railway, and the records of this court show that the residents of Platte county donated $100,000 of its county bonds to that road, presumably to obtain- a competing line. The majority opinion would allow the Burlington & Missouri River railroad to purchase the Union Pacific Railway as a competing line. It is well known also that the defendant line crosses the Burlington & Missouri River line at Seward, and would be a competing line there. It also crosses two Burlington & Missouri River lines at Lincoln, and a Burlington & Missouri River road at Tecumseh, ■ and would be a competing line there. If competition could affect the rates of transportation for ten miles on each side of Lincoln, it would do the same for Columbus, Seward, and Tecumseh. Thus, if Lincoln, by reason of reduced rates, was enabled to pay an increased price for corn or stock, or to sell goods at a lower rate than without such competition it would be enabled to do, the same benefits would apply to Tecumseh, Seward, and Columbus, and-*445other towns along the line óf the defendant road, and attention being called to these lower rates on that line would cause a reduction of rates on other lines in the state; but it is a narrow view of the law to limit the benefits to be derived from competition to the cities named. The defendant road, crossing or connecting, as it does, every important railway line but one in the state, would, if permitted to remain as when constructed, an open and competing line, greatly benefit the people of the entire state. I am very confident also that this court has no power, if admitting that the defendant is a competing line at the most important point on the road, as is done in the opinion in this case, to declare that such consolidation is not prohibited by the constitution. There stands the constitutional provision, like a wall of rock, prohibiting such consolidation, or any consolidation, in such cases. Stronger language could not be used: “No railroad corporation * * * shall consolidate its stock, property, franchises, or earnings, in whole or in part, with any parallel or competing railway line.” It is not in the power of this court, therefore, to declare the consolidation in this case valid, and the time will come when the majority opinion will be held to be clearly in violation of the provisions of the constitution.